Title: From Benjamin Franklin to John Coakley Lettsom, 6 [or 17] March 1783
From: Franklin, Benjamin
To: Lettsom, John Coakley


Dear Sir,Passy, March 6 [or 17], 1783.
I received your favour of September last. It found me labouring under a painful disorder, which continued long, and put me much behind-hand in my correspondence. I thank you for the valuable publications that accompanied it, particularly those of your own composition, which I read with pleasure.
Our late excellent friend was always proposing something for the good of mankind. You will find instances of this kind in one of his letters which I inclose, the only one I can at present lay my hand on. I have some very valuable ones in America, if they are not lost in the late confusions. You will be so good as to return this to me, after having extracted from it what you may think proper. Just before I left England, he, in conjunction with Mr. Barclay and myself, laboured hard to prevent the coming war. But our endeavours were fruitless. This transaction is alluded to in the paragraph that begins at the bottom of the first page. If we may estimate the goodness of a man by his disposition to do good, and his constant endeavours and success in doing it, I can hardly conceive that a better man has ever existed.
I desire to be considered as a subscriber, if there is a subscription, for two sets of his Works, which I will pay for on demand.
With great esteem, I am, Sir, Your most obedient and most humble servant,
B. Franklin.
